DETAILED ACTION
This Office Action is in response to an application filed on 03/31/2020. Claims 1-20 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Xiaoyun et al. (CN104103421A and Xiaoyun hereinafter), in view of Yamamoto (US 2012/0119643 A1 and Yamamoto hereinafter), as motivated by Tsubaki et al. (US 2017 /0278639 Al and Tsubaki hereinafter) and as evidenced by Wrobleski et al. (US 5,658,649 and Wrobleski hereinafter).
	Regarding claim 1, Xiaoyun discloses a multilayer electronic component (Fig. 1 and ¶[0054] of Translated Description shows and indicates a multilayer electronic component {multilayer ceramic capacitor}), comprising: a body including a dielectric layer and an internal electrode (items 10, 11, 12 of Fig. 1 and ¶[0055] of Translated Description shows and indicates body 10 {stacked body of multilayer ceramic capacitor} includes dielectric layers 11 and internal electrodes 12); and an external electrode including an electrode layer disposed on the body and connected to the internal electrode (items 20, 21 of Fig. 1  and ¶[0056-0057] of Translated Description shows and indicates external electrodes 20 includes electrode layer 21 disposed on body 10 and connected to internal electrodes 12 {indicated in¶[0057]}) and a conductive resin layer disposed on the electrode layer (item 22 of Fig. 1 and ¶[0056 & 0058] of Translated Description shows and indicates  conductive resin layer 22 {resin buffer layer 22 composed of conductive thermosetting resin} disposed on the electrode layer 21), wherein the conductive resin layer includes  a conductive metal and a base resin (Fig. 1  and ¶[0058 & 0060-0061] of Translated Description indicates where conductive resin layer 22 includes a conductive metal 2nd-conductive-additive {thermosetting resin mixed with second conductive additive consisting of metal powder indicated in ¶[0061]} and a base resin 1st-conductive-additive (thermosetting resin mixed with first conductive additive consisting of carbon-shaped conductive material indicated in ¶[0060]}).
	Xiaoyun discloses the claimed invention except a conductive resin includes a metal wire.
	Yamamoto discloses a conductive resin includes a metal wire (items 4, 10 of Fig. 2 and ¶[0046 & 0052-0053] shows and indicates conductive resin 4 {mixture layer 4 containing the conductive first resin indicated in ¶[0046], where conductive first resin includes  polyaniline indicated in ¶[0053]} includes metal wires 10 {wire-like conductors 10 indicated in ¶[0052-0053]}; therefore, the multilayer electronic component of Xiaoyun will have the conductive resin layer of polyaniline thermosetting resin {indicated in ¶[0059]} consisting of metal wires by incorporating the conductive polyaniline thermosetting resin with metal wires of Yamamoto).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a conductive resin includes a metal wire into the structure of Xiaoyun. One would have been motivated in the multilayer electronic component of Xiaoyun and have the conductive resin include metal wire in order to provide a network structure within the conductive resin layer to reduce the volume resistivity of the electrode, as indicated by Yamamoto in ¶[0052], where the decreased volume resistivity will reduce the ESR, as motivated by Tsubaki in ¶[0052], and where polyaniline based resin will not corrode the metal wires, as indicated by Yamamoto in ¶[0053] and evidenced by Wrobleski in 4:43-54_4:65-67_5:1-8, in the multilayer electronic component of Xiaoyun.

	Regarding claim 2, modified Xiaoyun discloses a multilayer electronic component, wherein the metal wire includes one or more element selected from a group consisting of Ag, Cu, Ni, and alloys thereof (Yamamoto: Fig. 2 and ¶[0048] indicates where metal wires 10 can include one or more element selected from a group consisting of Ag, Cu, and alloys thereof).

	Regarding claim 3, modified Xiaoyun discloses a multilayer electronic component, wherein a diameter of the metal wire is 5 nm or more and 300 nm or less (Yamamoto: Fig. 2 and ¶[0049] indicates where the diameter of metal wires 10 is 5 nm or more and 300 nm or less {having a diameter of 200 nm or less being preferable}).

	Regarding claim 4, modified Xiaoyun discloses a multilayer electronic component, wherein a length of the metal wire is 50 nm or more and 100 µm or less (Yamamoto: Fig. 2 and ¶[0049] indicates where the length of metal wires 10 is 50 nm or more and 100 µm or less {length is preferably 5 μm or more}).

	Regarding claim 5, modified Xiaoyun discloses a multilayer electronic component, wherein a ratio of a length of the metal wire to a diameter of the metal wire, a length/a diameter, is 10 or more and 1200 or less (Yamamoto: Fig. 2 and ¶[0049] indicates where the ratio of length of metal wires 10 to the diameter of the metal wire 10 is 10 or more and 1200 or less  {the ratio of length of 5000 nm [5 μm]  or more to the diameter of 200 nm or less will be 25}).

	Regarding claim 12, modified Xiaoyun discloses a multilayer electronic component, wherein the electrode layer includes another conductive metal and glass (Xiaoyun: Fig. 1 and ¶[0057] of Translated Description indicates where electrode layer 21 includes conductive metal and glass).

	Regarding claim 13, modified Xiaoyun discloses a multilayer electronic component, wherein the external electrode further includes a plating layer disposed on the conductive resin layer (Xiaoyun: items 23, 24 of Fig. 1  and ¶[0056_0063-0064 & 0079] of Translated Description indicates where external electrodes 20 further includes a plating layer 23_24 {electrode protection layer 23 consisting of nickel or nickel alloys indicated in ¶[0063]; electrode conductive layer 24 is selected from tin or tin alloys indicated in ¶[0064]; where 23 and 24 layers forms the multilayer ceramic capacitor and the fabrication of multilayer ceramic capacitor is electroplated indicated in ¶[0079], therefore, 23 and 24 is understood to be plated layers} disposed on conductive resin layer 22).

Claims 8, 9, 10, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Xiaoyun in view of Yamamoto (motivated by Tsubaki and evidenced by Wrobleski), detailed in the rejection of claim 1 above, and in further view of Jun et al. (KR20140032212A and Jun hereinafter).
	Regarding claim 8, modified Xiaoyun discloses a multilayer electronic component, wherein the conductive metal includes one or more of powder (Xiaoyun: Fig. 1 and ¶[0061] of Translated Description indicates where conductive resin layer 22 includes a conductive metal 2nd-conductive-additive consisting of metal powder). 
However, Xiaoyun and Yamamoto do not disclose a conductive metal includes one or more of spherical powder and flake powder.
Jun discloses a conductive metal includes one or more of spherical powder and flake powder (items 131, 132 of Fig. 2 and ¶[0044 & 0050-0051] indicates that the conductive metal in the metal powder used in the conductive paste in the first and second external electrode layers 131 and 132 includes one or more of spherical powder and flake powder {indicated in ¶[0050]}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a conductive metal includes one or more of spherical powder and flake powder into the structure of modified Xiaoyun. One would have been motivated in the multilayer electronic component of modified Xiaoyun and have the conductive metal include one or more of spherical powder and flake powder in order to reduce internal void defects by lowering the viscosity ratio of the conductive resin composition, as indicated by Jun in ¶[0051], in the multilayer electronic component of modified Xiaoyun.

Regarding claim 9, modified Xiaoyun discloses a multilayer electronic component, wherein a length ratio between a major axis and a minor axis, a major axis/a minor axis, of a particle of the spherical powder is 1.45 or less, and wherein a length ratio between a major axis and a minor axis, a major axis/a minor axis, of a particle of the flake powder is 1.95 or less (Jun: ¶[0050] indicates where the length ratio between a major axis and a minor axis of a particle of the spherical powder is 1.45 or less {spherical powder has a ratio of a major axis to a minor axis of be approximately 1}; and wherein a length ratio between a major axis and a minor axis of a particle of the flake powder is 1.95 or less {flake powder has a ratio of a major axis to a minor axis to be 1 to 7}.	

Regarding claim 10, modified Xiaoyun discloses a multilayer electronic component, wherein a minor axis of a particle of the flake powder is 300 nm or greater (Jun: ¶[0050] is understood to indicates that since the metal powder is composed of both flake powder and spherical powder, and that average particle diameter of the metal powder is 0.5 to 30 μm, then it can be concluded that the minor axis of a particle of the flake powder is 300 nm or greater).

Regarding claim 11, modified Xiaoyun discloses a multilayer electronic component, wherein an average particle size of a particle of the spherical powder is 300 nm or greater (Jun: ¶[0050] is understood to indicates that since the metal powder is composed of both flake powder and spherical powder, and that average particle diameter of the metal powder is 0.5 to 30 μm, then it can be concluded that the average particle size of a particle of the spherical powder is 300 nm or greater).

Regarding claim 14, modified Xiaoyun discloses a multilayer electronic component, wherein a minor axis of the conductive metal is greater than a diameter of the metal wire (Jun: ¶[0050] is understood to indicates that since the average particle diameter of the metal powder is 0.5 to 30 μm and metal powder forms the conductive metal, then it can be concluded that the minor axis of the conductive metal is 0.5 to 30 μm; Yamamoto: Fig. 2 and ¶[0049] indicates where the diameter of metal wires 10 is 5 nm or more and 300 nm or less; therefore, minor axis of the conductive metal will be greater than a diameter of the metal wire).
		
Claims 15, 16, 17, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xiaoyun in view of Yamamoto (motivated by Tsubaki and evidenced by Wrobleski), and in further view of Jun.
	Regarding claim 15, Xiaoyun discloses a multilayer electronic component (Fig. 1 and ¶[0054] of Translated Description shows and indicates a multilayer electronic component {multilayer ceramic capacitor}), comprising: a body including a dielectric layer and an internal electrode (items 10, 11, 12 of Fig. 1 and ¶[0055] of Translated Description shows and indicates body 10 {stacked body of multilayer ceramic capacitor} includes dielectric layers 11 and internal electrodes 12); and an external electrode including an electrode layer disposed on the body and connected to the internal electrode (items 20, 21 of Fig. 1  and ¶[0056-0057] of Translated Description shows and indicates external electrodes 20 includes electrode layer 21 disposed on body 10 and connected to internal electrodes 12 {indicated in¶[0057]}) and a conductive resin layer disposed on the electrode layer (item 22 of Fig. 1 and ¶[0056 & 0058] of Translated Description shows and indicates  conductive resin layer 22 {resin buffer layer 22 composed of conductive thermosetting resin} disposed on the electrode layer 21), wherein the conductive resin layer includes  a conductive metal and a base resin (Fig. 1  and ¶[0058 & 0060-0061] of Translated Description indicates where conductive resin layer 22 includes a conductive metal 2nd-conductive-additive {thermosetting resin mixed with second conductive additive consisting of metal powder indicated in ¶[0061]} and a base resin 1st-conductive-additive (thermosetting resin mixed with first conductive additive consisting of carbon-shaped conductive material indicated in ¶[0060]}).
	Xiaoyun discloses claimed invention except a conductive resin includes a metal wire, wherein a ratio of a length of the metal wire to a diameter of the metal wire is 10 or more, and wherein a ratio of a major axis to a minor axis of the conductive metal is no more than 1.95.
	Yamamoto discloses a conductive resin includes a metal wire, wherein a ratio of a length of the metal wire to a diameter of the metal wire is 10 or more (items 4, 10 of Fig. 2 and ¶[0046_0049 & 0052-0053] shows and indicates conductive resin 4 {mixture layer 4 containing the conductive first resin indicated in ¶[0046], where conductive first resin includes  polyaniline indicated in ¶[0053]} includes metal wires 10 {wire-like conductors 10 indicated in ¶[0052-0053]}; where the ratio of length of metal wires 10 to the diameter of the metal wire 10 is 10 or more {the ratio of length of 5000 nm [5 μm]  or more to the diameter of 200 nm or less will be 25, indicated in ¶[0049]}; therefore, the multilayer electronic component of Xiaoyun will have the conductive resin layer of polyaniline thermosetting resin {indicated in ¶[0059]} consisting of metal wires where the ratio of a length of the metal wire to a diameter of the metal wire is 10 or more by incorporating the conductive polyaniline thermosetting resin with metal wires of Yamamoto).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a conductive resin includes a metal wire, wherein a ratio of a length of the metal wire to a diameter of the metal wire is 10 or more into the structure of Xiaoyun. One would have been motivated in the multilayer electronic component of Xiaoyun and have the conductive resin includes a metal wire, where the ratio of a length of the metal wire to a diameter of the metal wire is 10 or more in order to provide a network structure within the conductive resin layer to reduce the volume resistivity of the electrode, as indicated by Yamamoto in ¶[0052], where the decreased volume resistivity will reduce the ESR, as motivated by Tsubaki in ¶[0052], and where polyaniline based resin will not corrode the metal wires, as indicated by Yamamoto in ¶[0053] and evidenced by Wrobleski in 4:43-54_4:65-67_5:1-8, in the multilayer electronic component of Xiaoyun.
	However, Xiaoyun and Yamamoto do not disclose wherein a ratio of a major axis to a minor axis of the conductive metal is no more than 1.95.
	Jun discloses wherein a ratio of a major axis to a minor axis of the conductive metal is no more than 1.95 (items 131, 132 of Fig. 2 and  ¶[0044 & 0050-0051] indicates that the conductive metal in the metal powder used in the conductive paste in the first and second external electrode layers 131 and 132 includes one or more of spherical powder and flake powder {indicated in ¶[0050]}; where the length ratio between a major axis and a minor axis of a particle of the spherical powder is 1.45 or less {spherical powder has a ratio of a major axis to a minor axis of be approximately 1}, and wherein a length ratio between a major axis and a minor axis of a particle of the flake powder is 1.95 or less {flake powder has a ratio of a major axis to a minor axis to be 1 to 7}; therefore, the ratio of a major axis to a minor axis of the conductive metal will be no more than 1.95).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a ratio of a major axis to a minor axis of the conductive metal is no more than 1.95 into the structure of modified Xiaoyun. One would have been motivated in the multilayer electronic component of modified Xiaoyun and have the ratio of a major axis to a minor axis of the conductive metal be no more than 1.95 in order to reduce internal void defects by lowering the viscosity ratio of the conductive resin composition by introducing the minor and major axis of both metal flake powder and metal spherical powder into the metal powder of the conductive metal forming the conductive resin composition, as indicated by Jun in ¶[0050-0051], in the multilayer electronic component of modified Xiaoyun.
	
	Regarding claim 16, modified Xiaoyun discloses a multilayer electronic component, wherein a ratio of a length of the metal wire to a diameter of the metal wire is 1200 or less (Yamamoto: Fig. 2 and ¶[0049] indicates where the ratio of length of metal wires 10 to the diameter of the metal wire 10 is 1200 or less  {the ratio of length of 5000 nm [5 μm]  or more to the diameter of 200 nm or less will be 25}).

	Regarding claim 17, modified Xiaoyun discloses a multilayer electronic component, wherein a diameter of the metal wire is 5 nm or more and 300 nm or less (Yamamoto: Fig. 2 and ¶[0049] indicates where the diameter of metal wires 10 is 5 nm or more and 300 nm or less {having a diameter of 200 nm or less being preferable}).

	Regarding claim 18, modified Xiaoyun discloses a multilayer electronic component, wherein a length of the metal wire is 50 nm or more and 100 µm or less (Yamamoto: Fig. 2 and ¶[0049] indicates where the length of metal wires 10 is 50 nm or more and 100 µm or less {length is preferably 5 μm or more}).

	Regarding claim 19, modified Xiaoyun discloses a multilayer electronic component, wherein a minor axis of the conductive metal is greater than a diameter of the metal wire (Jun: ¶[0050] is understood to indicates that since the average particle diameter of the metal powder is 0.5 to 30 μm and metal powder forms the conductive metal, then it can be concluded that the minor axis of the conductive metal is 0.5 to 30 μm; Yamamoto: Fig. 2 and ¶[0049] indicates where the diameter of metal wires 10 is 5 nm or more and 300 nm or less; therefore, minor axis of the conductive metal will be greater than a diameter of the metal wire).

	Regarding claim 20, modified Xiaoyun discloses a multilayer electronic component, wherein the metal wire includes one or more element selected from a group consisting of Ag, Cu, Ni, and alloys thereof (Yamamoto: Fig. 2 and ¶[0048] indicates where metal wires 10 can include one or more element selected from a group consisting of Ag, Cu, and alloys thereof).

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 6, the primary reason for allowance is due to a multilayer electronic component, wherein a ratio of a mass of the metal wire to a sum of a mass of the metal wire and a mass of the conductive metal, included in the conductive resin layer, is 0.1 wt% or more and less than 5 wt%.
Regarding claim 7, the primary reason for allowance is due to a multilayer electronic component, wherein one or more of the metal wires are disposed in an area of 10 µm X 10 µm, a horizontal side X a vertical side, on a cross-sectional surface of the conductive resin layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Daidai (US 6,531,806 Bl) discloses a spherical powder and flake powder used in the metal power of a conductive paste.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847